IN THE UNITED STATES DISTRICT C()URT
FOR THE SOUTHERN DISTRICT OF GEORGIA

 

SAVANNAH DIVISION
=,;'"L
UNITED STATES OF AMERICA Docket No. 4: ISGR[[UZG`S '
V.
JEFFERY ALLMOND, JR.

Order Modifying Conditions of Release

The above-named defendant appeared before this Court on December 20, 2018, for an
initial appearance and arraignment He was released on a $50,000 bond secured by a third-party
signature A condition of location monitoring was imposed pursuant to 18 U.S.C. § 3142 (Adam
Walsh Act). The statute further requires that a curfew must be imposed as a condition of release.

Whereas, no component of location monitoring was specified by the probation office in its
recommendation for location monitoring and none was imposed, the Court hereby modifies the
order setting conditions of release to require that the defendant submit to a curfew from 8 p.m. to
6 a.m. daily, effective December 28, 2018.

.}1../
So ordered this Z: day of January, 2019.

/./;/L/

MES E. GRAHAM
.S. MAGISTRATE JUDGE

